Case 8:20-cv-00101-MSS-CPT Document 14 Filed 04/03/20 Page 1 of 2 PageID 67



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA

                              Case No. 8:20-cv-00101-MSS-CPT


STRIKE 3 HOLDINGS, LLC, a limited liability
company,

       Plaintiff,

v.

John Doe, subscriber assigned IP address
47.196.216.110,

       Defendant.

                                                 /

                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                          WITH PREJUDICE OF DEFENDANT

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,
LLC hereby gives notice that its claims in this action against Defendant are voluntarily dismissed
with prejudice.


Dated: April 3, 2020                                 Respectfully submitted,


                                                     MAMONE VILLALON
                                                     Attorneys for Plaintiff Strike 3 Holdings,
                                                     LLC

                                                     By: /s/ Tyler A. Mamone
                                                     Tyler A. Mamone, Esq.
                                                     100 SE 2nd St., Ste. 2000
                                                     Miami, FL 33131
                                                     Tyler@Mvlawpllc.com
                                                     Office: (786) 209-2379
Case 8:20-cv-00101-MSS-CPT Document 14 Filed 04/03/20 Page 2 of 2 PageID 68




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 3, 2020, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.


                                                   By: /s/ Tyler A. Mamone
                                                       Tyler A. Mamone, Esq.
